         Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 1 of 14 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHEN DISTRICT OF MISSISSIPPI


FIRST PENTECOSTAL CHURCH                   )
OF HOLLY SPRINGS,                          )
                                           )
                      Plaintiff,           )      Case No. 3:20-CV-119-MPM-RP
                                           )
v.                                         )
                                           )
CITY OF HOLLY SPRINGS,                     )
MISSISSIPPI,                               )
                                           )
                      Defendant.           )

     VERIFIED COMPLAINT FOR CIVIL RIGHTS VIOLATIONS, INJUNCTIVE
            RELIEF, DECLARATORY JUDGMENT, AND DAMAGES

         Plaintiff, by and through counsel, complains as follows:

                                     INTRODUCTION

         1.    Yesterday, April 22, 2020, three Holly Springs police officers disrupted

Plaintiff’s peaceful mid-week Bible Study and shut it down on threat of criminal citations

for violation of Holly Springs’ Stay Home Order, despite the fact that Plaintiffs were

practicing social distancing and complying with all applicable health requirements. Ten

days earlier, on Easter Sunday, April 12, 2020, Defendant’s police officers interrupted

Plaintiff’s worship service and issued a citation to Pastor Jerry Waldrop for violating the

Stay Home Order. Plaintiffs seek immediate and long-term relief from this unconstitutional

order.

         2.    This is a civil rights action brought pursuant to 42 U.S.C. § 1983 challenging

the actions of Defendant City of Holly Springs, with respect to Plaintiff’s right to conduct
       Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 2 of 14 PageID #: 2




religious services within the City. Plaintiffs seek a declaration that the Holly Springs Stay

Home Order, issued March 23, 2020 violates the First and Fourteenth Amendments to the

United States Constitution on its face and as interpreted and applied by the City, a

temporary restraining order, a preliminary injunction, and a permanent injunction

prohibiting Defendant and its agents from enforcing the Stay Home Order against the

Church for holding religious services.

       3.    In addition to declaratory and injunctive relief, Plaintiffs seek nominal

damages for the past violations of their First Amendment rights.

       4.     Plaintiff is a church that peacefully exercises its First Amendment rights

within Holly Springs. It conducts worship services every Sunday at 2:00 p.m. and Bible

Study every Wednesday night at 7:30 p.m.

       5.    Defendant City of Holly Springs is a municipality organized under the laws

of the State of Mississippi and is subject to suit under 42 U.S.C. §1983 and the common

law.

       6.    Plaintiffs wish to continue to engage in their peaceful activities without undue

interference from Defendant and its intrusive Stay Home Order.

                             JURISDICTION AND VENUE

       7.    This action raises federal questions under the First and Fourteenth

Amendments of the United States Constitution and under federal law, 28 U.S.C. §§ 2201

and 2202 (Declaratory Judgments), as well as 42 U.S.C. §§ 1983, 1988 and 1920.




                                             2
      Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 3 of 14 PageID #: 3




       8.       This Court has jurisdiction over these federal claims under 28 U.S.C. §§ 1331

and 1343.

       9.       This Court has authority to grant the requested injunctive relief under 28

U.S.C. § 1343(3), the requested declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202,

the claim for damages under 42 U.S.C. § 1983, and Plaintiffs’ prayer for costs, including

reasonable attorneys’ fees, under 42 U.S.C. § 1988 and 28 U.S.C. § 1920.

       10.      Venue is proper in the Northern District of Mississippi pursuant to 28 U.S.C.

§ 1391, because the claims arose in this District and Defendant is located in this District.

                                FACTUAL ALLEGATIONS

       11.      Plaintiff is an unincorporated church located at 1040 Hwy 178East, Holly

Springs MS 38635, that has faithfully met and served the Holly Springs community for

over 40 years.

       12.      Plaintiff believes that the Bible is the inspired Word of God and the sole

authority for faith and practice.

       13.      Plaintiff believes the Bible teaches that gathering together to worship and to

study the Bible is an essential duty and necessary to the growth of the church and its

members.

       14.      On Sunday, April 5, 2020, in response to the COVID-19 pandemic, Plaintiff

held services outdoors. Plaintiff’s members at all times practiced social distancing during

the services.




                                               3
      Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 4 of 14 PageID #: 4




       15.   On Easter Sunday, April 12, 2020, Plaintiff planned to hold outdoor services,

but due to inclement weather the services were moved indoors. Once again, Plaintiff and

its members practiced social distancing. Nevertheless, three Holly Springs police officers

interrupted the services, demanded that they be shut down, and ultimately cited Pastor

Waldrop for violation of the Holly Springs Stay Home Order.

       16.   On Wednesday, April 22, 2020, Plaintiff held a Bible Study. There were

approximately 35 in attendance, and all practiced social distancing. Once again, Holly

Springs police officers swooped down and shut down the study on threat of criminal

citation for violation of the Stay Home Order.

       17.   Counsel for Plaintiff wrote the mayor and city attorney seeking some

compromise whereby the church could at least hold drive-in services next Sunday, April

26, 2020. See Exhibit 1, copy of letter dated April 23, 2020. No response was received.

       Holly Springs’ Stay Home Order

       18.   On March 23, 2020, Holly Springs issued a Stay Home Order requiring all

citizens to stay home unless engaged in essential activities and ordering all nonessential

businesses and social activities to close. See Exhibit 2, copy of Stay Home Order.

       19.   The Stay Home Order deems churches nonessential: “Nonessential businesses

include, but are not limited to, retail stores, shopping centers, hair salons, barber shops,

gyms, dance studios, event centers, restaurants, liquor stores, nail salons, offices, and

churches.” Ex. 2, p. 2.




                                             4
      Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 5 of 14 PageID #: 5




       20.   The Stay Home Order imposes a blanket prohibition on “any gathering of

people in any facility within the City limits of Holly Springs.” Id., p. 2. Under this

provision, the pastor and his wife are prohibited from entering the pastor’s office even to

make phone calls to Plaintiff’s parishioners.

       21.   The Stay Home Order defines essential businesses loosely: “Essential

businesses shall include, but are not limited to, medical facilities, hospitals, pharmacies,

veterinarian clinics, gas stations, banks, grocery stores, and hardware stores.” Id., p. 3.

       22.   The Order contains no expiration date, but states that it shall be reviewed

every thirty (30) days. Id.

       23.   Violation of the Order is punishable by a fine not exceeding five hundred

dollars ($500.00) or imprisonment for not exceeding six (6) months or both. Miss. Code

Ann. §33-15-43.

               The Statewide Stay Home Order Preempts the Holly Springs
       Order

       24.   A statewide order, Executive Order 1463 (EO 1463), was issued on March

24, 2020. (See Ex. 3 attached). EO 1463, as amended by EO 1466 (copy attached as Ex.

4), similarly imposes a requirement that residents stay home unless engaged in essential

activities or limited exceptions. Significantly, however, EO 1466 deems “religious entities

including religious and faith-based facilities” as Essential Businesses or Operations. EO

1463 at p. 5, par. 3c.

       25.   Essential Businesses and Operations are exempt from the limitation on

gatherings over 10 people. Id. at pp. 2-3, par. 3a.

                                                5
       Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 6 of 14 PageID #: 6




       26.    Moreover, Executive Order 1466 specifically limits the authority of local

jurisdictions to “impose restrictions that prevent any Essential Business or Operation as

identified in Executive Order No. 1463 . . . from operating at such level necessary to

provide essential services and functions.” EO 1466 at p. 3, par. I.i.

       Defendant has Selectively Enforced its Order

       27.    Although the City has aggressively enforced the Order against Plaintiff, it has

not enforced the Order against others despite clear violation of the terms of the Order.

       28.    For example, the Order prohibits even essential businesses from allowing

gatherings “of more than ten (10) persons.” Order, pp. 2-3. Nevertheless, the local Walmart

store routinely houses gatherings of dozens and dozens of people, as does the Cash Savers

store and the Dollar Tree store, yet Defendant has taken no action whatsoever against any

of these entities.

       29.    In fact, immediately after Plaintiff’s Easter Service Pastor Waldrop and

several congregants drove directly to Walmart, entered the store, walked around among

dozens of other customers, and then left. Having told the police their intention to go to

Walmart several officers were present while Pastor Waldrop and others walked around the

store. The Holly Springs police officers did nothing to disperse the gathering of more than

ten persons, however.

       30.    Due to the threats and the citation of Pastor Waldrop, Plaintiff is fearful of

holding services on Sunday and exercising its constitutionally protected rights.




                                              6
       Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 7 of 14 PageID #: 7




       31.     Defendant’s Stay Home Order and its application against Plaintiff inflicts

irreparable injury on the First and Fourteenth Amendment rights of Plaintiff and others.

       32.     Unless and until this Court issues injunctive relief, Defendant will continue

to enforce its Order through its officers, servants, agents, and employees, further infringing

Plaintiff’s constitutional rights.

       33.    All of the acts of Defendant and their officers, servants, agents, and

employees, as alleged herein, were done and are continuing to be done under color and

pretense of the statutes, ordinances, regulations, policies, customs, and usages of the City

of Holly Springs and the State of Mississippi.

                             FIRST CAUSE OF ACTION
                    Violation of the Right of Freedom of Religion
                  Under the First Amendment to the U.S. Constitution

       34.     Plaintiff re-alleges and incorporates by reference the allegations in

paragraphs 1-33 above.

       35.     Plaintiff’s religious activities are protected by the Free Exercise Clause of

the First Amendment to the United States Constitution.

       36.     The Stay Home Order substantially burdens Plaintiff’s right to the free

exercise of religion by prohibiting it from holding worship services and Bible Studies.

       37.     The Stay Home Order interferes with Plaintiff’s ability to carry out its

religious doctrine, faith, and mission.

       38.     Defendant’s Stay Home Order does not serve any compelling government

interest by prohibiting even drive-in church services.


                                              7
      Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 8 of 14 PageID #: 8




       39.    Defendant’s Stay Home Order does not serve any compelling government

interest in the least restrictive manner.

       40.    The Stay Home Order violates the Free Exercise Clause of the First

Amendment to the United States Constitution both on its face and as applied.

       41.    Defendant’s Stay Home Order is arbitrary and standardless.

       42.    Plaintiff has no adequate remedy at law for the violation of its federal

constitutional rights.

       WHEREFORE, Plaintiff respectfully pray that the Court grant the relief set forth

hereinafter in the prayer for relief.

                           SECOND CAUSE OF ACTION
         Violation of the Free Speech Clause under the First and Fourteenth
                         Amendments to the U.S. Constitution

       43.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs

1-42 above.

       44.    Plaintiff’s right to meet to worship and preach the gospel of Jesus Christ is

protected by the Free Speech Clause of the First Amendment.

       45.    Plaintiffs’ religious activities are protected by the Free Exercise Clause of the

First Amendment to the United States Constitution.

       46.    The Stay Home Order infringes Plaintiff’s free speech rights under the United

States Constitution.




                                               8
      Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 9 of 14 PageID #: 9




       47.    No compelling, substantial, or even legitimate governmental interest exists to

justify Defendant’s restrictions on Plaintiff’s speech, especially in view of Plaintiff’s’

compliance with the Social Distancing Requirements recommended by the CDC.

       48.    The Stay Home Order does not employ the least restrictive means to serve

any compelling government interest.

       49.    The Stay Home Order is not a valid time, place, and manner restriction on

speech.

       50.    The Stay Home Order’s restrictions on speech are not narrowly tailored to

serve any legitimate government interest.

       51.    The Stay Home Order violates Plaintiff’s right to freedom of speech under the

First Amendment to the United States Constitution.

       52.    Plaintiff has no adequate remedy at law to protect its fundamental

constitutional right to free speech.

       WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set forth

hereinafter in the prayer for relief.

                              THIRD CAUSE OF ACTION
          Violation of the Freedom of Assembly under the First and Fourteenth
                           Amendments to the U.S. Constitution

       53.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs

1-52 above.

       54.    The First Amendment prohibits the government from violating Plaintiff’s

right to peaceably assemble.


                                              9
     Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 10 of 14 PageID #: 10




       55.    The Stay Home Order violates Plaintiff’s right to peaceably assemble.

       56.    The Order does not serve any legitimate, rational, substantial, or compelling

government interest.

       57.    The City has alternative, less restrictive means to achieve any legitimate

government interest.

       58.    The Stay Home Order violates the right to assemble under the First

Amendment to the United States Constitution both on its face and as applied.

       59.    Plaintiff has no adequate remedy at law to protect its fundamental

constitutional right to peaceably assemble.

       WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set forth

hereinafter in the prayer for relief.

                            FOURTH CAUSE OF ACTION
                 Violation of the Due Process Clause of the Fourteenth
                         Amendment to the U.S. Constitution

       60.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs

1-59 above.

       61.    The Due Process Clause prohibits the City from depriving Plaintiff of life,

liberty, or property without due process of law.

       62.    The Right to due process includes the right to be free from vague guidelines

delegating unbridled discretion to government officials.

       63.    The Stay Home Order violates the Due Process Clause by failing to

specifically define essential and nonessential businesses and activities, by failing to set


                                              10
     Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 11 of 14 PageID #: 11




forth clear mandates, and by allowing government officials to pick and choose which

entities they enforce it against and to which it applies strictly.

       64.    The Stay Home Order violates the Due Process Clause of the Fourteenth

Amendment to the United States Constitution on its face and as applied.

       WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set forth

hereinafter in the prayer for relief.

                              FIFTH CAUSE OF ACTION
             Violation of the Mississippi Religious Freedom Restoration Act

       65.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs

1-64 above.

       66.    Mississippi’s Religious Freedom Restoration Act (MRFRA), Miss. Code

Ann. §11-61-1(5), prohibits the government from substantially burdening a person’s

exercise of religion unless it can demonstrate that it is in furtherance of a compelling

government interest and is the least restrictive means of furthering that interest.

       67.    MRFRA applies to the City of Holly Springs and Plaintiff here.

       68.    The Stay Home Order substantially burden’s Plaintiff’s exercise of religion.

       69.    The Stay Home Order does not further a compelling government interest, and

is not the least restrictive means of furthering any compelling government interest.

       70.    The Stay Home Order violates MRFRA both on its face and as applied against

Plaintiff.

       71.    Plaintiff is suffering irreparable harm as a direct result of Defendant’s Stay

Home Order.

                                               11
     Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 12 of 14 PageID #: 12




       WHEREFORE, Plaintiff respectfully prays that the Court grant the relief set forth

hereinafter in the prayer for relief.



                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that judgment be entered in its favor and

that relief be granted against Defendant as follows:

       A.       That this Court assume jurisdiction over this action;

       B.       That the Court enter a Temporary Restraining Order restraining Defendant

from enforcing the Stay Home Order against Plaintiff for its constitutionally protected

speech, assembly, and free exercise of religion;

       C.       That the Court enter a Preliminary Injunction continuing to restrain

Defendant from enforcing the Stay Home Order against Plaintiff for its constitutionally

protected speech, assembly, and free exercise of religion;

       D.       That the Court enter a Permanent Injunction continuing to restrain Defendant

from enforcing the Orders against Plaintiff for its constitutionally protected speech,

assembly, and free exercise of religion;

       E.       That the Court declare the Stay Home Order both on its face and as applied

by Defendant unconstitutional because it violates the rights of Plaintiff and others not

before the court to the freedom of speech, the freedom to peaceably assemble, and the free

exercise of religion, which are guaranteed to Plaintiff and others under the United States

Constitution;


                                              12
     Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 13 of 14 PageID #: 13




      F.     Award Plaintiff nominal damages;

      G.     Award Plaintiff its costs of litigation, including reasonable attorneys’ fees

and costs; and

      H.     Grant such other and further relief as this Court deems just and proper.

                                         FOR THE PLAINTIFF,

                                         Thomas More Society


                                         By: /s/Stephen M. Crampton
                                         Mississippi Bar No. 9952
                                         309 W. Washington St, Ste. 1250
                                         Chicago, IL 60606
                                         Direct: (312) 782-1680
                                         Fax: (312) 782-1887
                                         Email: scrampton@thomasmoresociety.org

                                         Attorneys for Plaintiffs




                                           13
Case: 3:20-cv-00119-MPM-RP Doc #: 1 Filed: 04/23/20 14 of 14 PageID #: 14
